In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground, inter alia, of permanent neglect, the mother appeals from a fact-finding and dispositional order of the Family Court, Dutchess County (Brands, J.), dated April 13, 2001, which, after a fact-finding hearing, determined that she had permanently neglected the child, terminated her parental rights, and transferred custody and guardianship of the child to the Dutchess County Department of Social Services for purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner proved by clear and convincing evidence that it exercised due diligence in attempting to encourage and strengthen the parent-child relationship (see Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Sheila G., 61 NY2d 368, 380-381 [1984]; Matter of Nassau County Dept, of Social Servs. [James M.] v Diana T., 207 AD2d 399, 400 [1994]), and that the mother failed to plan for the future of the child (see Matter of Star Leslie W., supra at 142-143; Matter of Orlando F., 40 NY2d 103 [1976]). While there is evidence supporting the mother’s contention that she attended some counseling sessions and had begun taking her medication, partial compliance with the court-ordered conditions was not sufficient to preclude a finding of permanent neglect (see Matter of Diana L., 299 AD2d 359 [2002]; Matter of Kandu Anthony Y., 166 AD2d 653 [1990]). Feuerstein, J.P., Krausman, Gold-stein and Rivera, JJ., concur.